IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-30537
                        Conference Calendar


JOHN R. BUEHLER,

                                    Plaintiff-Appellant,

versus


RICHARD STALDER; JARED MADERIES,

                                    Defendants-Appellees.


                      ---------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 97-CV-1678
                      ---------------------

                          August 24, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     John Buehler appeals the district court’s dismissal of his

42 U.S.C. § 1983 complaint under Fed. R. Civ. P. 12(b)(6) for

failure to state a claim for relief.   He argues that the

confiscation of his driver’s license by Louisiana State Police

Officer Jared Maderies violated his due process rights.     Viewing

Buehler’s factual allegations in the light most favorable to him,

he has failed to state a claim for relief.    See Spiller v. City

of Texas City, Police Dep’t, 130 F.3d 162, 164 (5th Cir. 1997).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-30537
                              - 2 -

Buehler’s driver’s license was suspended by the State of

Mississippi and Officer Maderies merely acted to enforce that

prior suspension in accordance with Louisiana law.   The judgment

of the district court is AFFIRMED.